Hoar, J.
This case has been three times argued, and has received from the court that full consideration to which it is entitled, not only from the large interests involved, but from the intrinsic difficulty of the questions which it presents.
The common sewer into which the plaintiff’s drain entered, and from which the water was set back upon his land, was constructed by the city of Boston, under an order of the mayor and aldermen, passed on the 8th of July 1850. The right and duty to make, maintain and repair common sewers, were given by St 1841, c. 115; and the sixth section of thé act provided that it should not take effect in any city, until it should have been accepted by the mayor and aldermen and common council thereof. The act was accepted by the city council of Boston, April 5,1841.
The order of the mayor and aldermen required that the sewer should be constructed in conformity with a plan of drainage for the southwestern portion of the city, reported in City Document No. 14 of the year 1850, by Messrs. Chesbrough and Parrott; and it appears from that report that the drainage of that locality presented peculiar difficulties. The grade of Dover Street, upon which the plaintiff’s house stood, was below the level of *49the sea at high water; and any drainage from it into the sea was therefore impossible, except at low stages of the tide. The plan adopted was, to furnish the outlet of the sewer with a flap or gate, which would open to allow the discharge of water at low tide, but which the rising tide would close, and thus prevent the reflux of the salt water. And it was supposed that the capacity of the lower part of the sewer, near the outlet, would be sufficient to contain all that would be required to pass into it from private drains, and from the street gutters, under ordinary circumstances, until the ebb of the tide would allow its discharge into the sea. But whenever heavy rains or melting snows should suddenly increase very much the quantity of water flowing into the sewer, at a stage of the tide when the outlet was closed by the gate, it was obviously necessary to take some other measures to prevent the overflow from the sewer through the private drains into the houses, cellars and yards of the abutters upon the street. With this view, the report of Messrs. Chesbrough and Parrott contained a suggestion to the following effect: “ In order to guard the basements and back-yards of these houses from inundation by heavy rains during high tides, it will be necessary to have one or more waste weirs, discharging from the main on Tremont Street into the empty basin, and placed at such a level as to act only when the sewers are filled to overflowing, either from heavy rains, or from the flaps getting out of order and letting in the tide. Should the empty basin ever become covered with houses and streets, this plan of wasting surplus water into it could not be continued. In that case, we see no practical remedy except pumping, for preventing the inundation of the basements and back-yards of houses in the lowest parts of the district, should heavy rains occur during high tide; unless, indeed, the streets are raised high enough above the tide to turn the water in that direction, either by surface or underground drainage.”
This was the particular method proposed; and it was in conformity with the fifth recommendation of the report, “ for affording a permanent and safe system of drainage,” which was as follows: “ That the low portions of the district, which are already *50improved, be protected, as far as possible, from inundation, by such temporary expedients as are practicable, until a judicious plan of raising them to the height proposed can be adopted and carried out.”
The commissioners in another part of their report expressly state that they “ are not prepared to recommend a resort to pumping;” and the result of the whole scheme was therefore this : To adopt the plan of a waste weir into the empty basin as a temporary expedient, so long as drainage in that direction should continue practicable; and as a last resource, to require a raising of the grade of the street, and of the lands adjoining, to-such an extent as to admit a more perfect drainage by discharge into the sea.
The jury were instructed at the trial that the city had the right, under the tripartite indenture between the City of Boston, Edward Tuckerman and others, and' the Boston and Roxburv Mill Corporation, to maintain the waste weir, and drain through it into the empty basin ; and we think this instruction was correct. The language of that instrument conferred a very broad and comprehensive right, under a covenant in these terms: “ The said Boston and Roxbury Mill Corporation does hereby covenant, grant and agree that the said parties of the first and second part, their respective successors, heirs and assigns, shall have and enjoy forever the right to dig, lay and maintain all convenient and necessary sewers or drains from the upland to the channel or deep water within the basin, according to law and the common and usual practice for the time being within the city.” This was clearly intended and must be construed to apply, not only to the wants of the city as a private owner of lands in the neighborhood, but also to the sewers for general use which it might be their duty, in their municipal capacity, to construct and maintain.
The report of Messrs. Chesbrough and Parrott contained a plan of the sewers which they recommended, and a full specification of the kind and amount of materials necessary to their • construction; and the sewer in Dover Street was completed in precise conformity therewith. No defect or want of repair in *51the sewer itself has been discovered since it was completed; but the obstruction which caused the injury of which the plain tiff complains was occasioned by the filling up of the flats owned by the Boston Water Power Company between the mouth of the waste weir and the channel of the empty basin, and the failure to extend the sewer througlrthe solid land thus created.
The question whether the defendants are liable at all for the condition of the sewer, and if so, upon what grounds, is one certainly not free from difficulty. It was built, not by their direction, as a municipal corporation, but by the order of the mayor and aldermen, who act upon many subjects as an independent board of public officers, intrusted with a large discretion, and appointed by law to exercise an absolute and exclusive control upon matters within their jurisdiction. The statute provides that the mayor and aldermen may lay, make, maintain and repair all main drains or common sewers in the city. The city ordinance requires all particular drains which enter a common sewer, to be laid under the direction of the board of aider-men, and to be built of such materials as they shall direct. All the main drains and common sewers are made the property of the city or town in which they are built, and the cost of their construction and repair is to be assessed upon the owners of lands benefited by them, except such proportion as by by-law, ordinance or otherwise may be required to be paid by the city or town, which in Boston is to be not less than one quarter part.
Upon mature deliberation, we are all of opinion that the defendants are not responsible for any defect or want of efficiency in the plan of drainage adopted, although it might expose the plaintiff to incidental inconvenience. If the plaintiff chose to build his house below the level of the sea at high water, it was manifestly impossible that the discharge of drains into the sea should be at all times perfect and unobstructed. The duties of the aldermen in determining what drains should be built, and where they should discharge, were of a quasi judicial nature, in' olving the exercise of a large discretion, and depending upon *52considerations affecting the public health and general conven ience. They were required to act, not as agents of the city, oi in any manner under the direction of the city, but as public officers. If, in the exercise of their judgment, it appeared to them best that the sewer should be built wholly above the level of tide water, the private drains which were required to enter into it must of course be placed at a corresponding elevation , and it would follow as a necessary consequence that the grade of the cellars and yards adjacent must be raised to the like extent, or that drainage could only be allowed from the upper part of the houses.
But after a common sewer is built, and until some change in its location or construction is directed by the board of aldermen, its care and maintenance devolve wholly upon the city, who provide for keeping it in order through such agents and officers as they choose to select and appoint. The superintendent of common sewers, the officer designated for this purpose in the city of Boston, is chosen by the concurrent vote of the two branches of the city council, is removable at their pleasure, and receives such compensation as they determine. City Ordinances of Boston, (ed. of 1856,) 487. The sewer is the property of the city, and no private person has any power to interfere with it. The abutters pay such sums as are assessed upon them for its construction, and the benefit which they receive from it is the only return for this contribution. The charge of sewers and drains is not an obligation imposed upon the city by legislative authority, exclusively for public purposes, and without its corporate assent. It was voluntarily assumed, by the acceptance of the act conferring the power.
These circumstances seem to the court to distinguish this case from the class of cases in which it has been held that a private action cannot be maintained against a city or town, unless such an action is expressly given by statute, for negligence in the discharge of a public duty, the performance of which is required of all such corporations alike. Mower v. Leicester, 9 Mass. 247. Bigelow v. Randolph, 14 Gray, 541. Here a special authority was conferred and accepted, involving *53important relations to individual proprietors of land, and entire control of an easement of such a nature, that negligence might not only deprive those interested of a benefit which it was designed to afford, and for which they had paid, but produce consequences actively and directly pernicious. The duty to keep the sewer free from obstructions was a ministerial duty, and the defendants were liable for negligence in its exercise to any person to whom their negligence occasioned an injury. Mayor, &c. of New York v. Furze, 3 Hill, (N. Y.) 616. Wilson v. Mayor, &c. of New York, 1 Denio, 395. Eastman v. Meredith, 36 N. H. 284, and cases there cited.
This brings us to the last question for decision, which is, perhaps, the most doubtful which the case presents. The injury to the plaintiff was caused, not by any defect in the sewer as originally built, nor by any want of repair; but by an obstruction at the mouth of the waste weir, filling up the place of discharge, and thus effectually closing the orifice through which, in times of freshet, the surplus water was designed to flow. It is argued for the defendants that this does not come within the just limits of their responsibility; that if they built the sewer in conformity with the order of the board of aldermen, kept it in repair, and free from internal obstruction, they could not be answerable for the filling up, by another party, of the part of the basin where the sewer emptied; and that what was needed to remedy the difficulty was in fact an extension of the sewer, which they could not be required to undertake, until the board of aldermen had made an adjudication upon its necessity, and directed it to be built. It was in reference to this position, which is certainly plausible, that the last re-argument of the case was ordered. But, upon examination, we do not think it ’.an be supported.
In determining what it was incumbent on the city to do, in 'the construction and maintenance of this sewer, regard must be nod to all the circumstances existing at the time when the order was passed under which it was built. The city knew that the Boston Water Power Company owned some flats between Tremont Street and the channel of the empty basin, and that they *54were likely to fill them up. This appears from the report of the committee of the aldermen, in pursuance of which the order to build the sewer was adopted. That committee say: “ At this very moment, some of the principal sewers in the vicinity of Dover Street are obstructed by the earth which has been thrown into the empty basin, under the direction of the Water Power Company, on the westerly side of the Tremont Road, in order to bring their property into use, and their contents are fast creating a grievous nuisance by permeating through it.” This was one of the chief evils which the plan of drainage recommended was intended to obviate. The committee further say, that the sewers which they propose “will be self-acting, effective and undoubtedly sufficient for the entire house and surface drainage. Whatever inconveniences might be apprehended from the sudden flowing in of back water, have been provided for by flaps at the outlets, and a waste weir on the empty basin.” It is obvious from these statements that the plan contemplated an effective discharge from the waste weir into the channel or deep water of the empty basin ; to be carried through any intervening obstruction, and only to cease or to require a new provision or adjudication of the' board of aldermen, when the territory of the basin should be substantially covered with houses and streets. It is true that the report of the engineers contained an estimate of the materials necessary to complete the sewer; and that the committee of the board of mayor and aldermen, in November 1850, reported that it was completed. City Document, 1850, No. 34. But with the liability to have the flats filled up at the outlet, and the right of the city to extend its drains through them, when thus filled, we think the original order of the mayor and aldermen to construct the sewer upon the plan proposed, must be construed as requiring it to be made continuously effective for the discharge of water into the basin; and that if not extended at first as far as the Water Power Company had a right to fill, that was to be regarded as a temporary omission, for the sake of present economy; but which left the obligation upon the city, as the owner of the sewer, and charged with its maintenance, to keep it in operation and open *55to the edge of the upland, as the gradual changes in the shore might from time to time require. This being comprehended in the order first passed, no new order or direction was necessary to give it binding force.
As the instructions given to the jury at the trial were correct, the plaintiff is entitled to judgment. It will be sufficiently apparent from the observations already made, that the court do not intend to intimate, that, if the board of aldermen had passed an order directing the waste weir to be closed, the defendants would have incurred any liability, or would have been bound to compensate the abutters upon Dover Street for the expense of raising the grade of their cellars and yards, which such a change in the system of drainage might render indispensable. But while that system remained unchanged, we are of opinion that they were liable for damages occasioned by negligence such as the present action discloses.

Judgment for the plaintiff on the verdict.